United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0723
Issued: July 29, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 2, 2015 appellant filed an application for review, from a December 12, 2014
decision of the Office of Workers’ Compensation Programs (OWCP) which denied appellant’s
claim for a traumatic injury.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In William A. Couch,1 the Board held that, when
adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by
appellant and received before the final decision is issued. The Couch principle applies with
equal force when evidence is received by OWCP the same day a final decision is issued.2 After
appellant filed his traumatic injury claim, OWCP advised him on November 13, 2014 of the type
of evidence needed to establish his claim. He was provided 30 days to submit the additional
evidence. In response, on November 25, 2014 and received by OWCP on December 12, 2014
appellant submitted a June 23, 2014 emergency room treatment report and a November 25, 2014
attending physician’s report, prepared by Dr. Emily Binstadt, a Board-certified emergency

1

41 ECAB 548 (1990).

2

Linda Johnson, 45 ECAB 439 (1994).

physician. In its December 12, 2014 decision, OWCP denied appellant’s claim because he had
failed to submit any medical evidence to establish causal relationship.
The Board finds that OWCP, in its December 12, 2014 decision, did not review all the
evidence of record at the time it issued the decision to deny appellant’s claim.3 Accordingly, the
case will be remanded to permit OWCP to review all of the evidence. Following this and any
further development deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the December 12, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: July 29, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

The Board notes that OWCP did not follow its regulations which require that OWCP advise a claimant of the
additional evidence needed to support his claim and allow 30 days in which to submit such evidence. In this case,
OWCP’s November 13, 2014 letter advised appellant of the type of evidence needed to establish his claim and
allowed his 30 days in which to respond. OWCP’s December 12, 2014 decision was issued prior to the end of the
30-day period. See 20 C.F.R. § 10.121; J.V., Docket No. 13-295 (issued April 17, 2013).

2

